Supplement Dated December 1, 2010 to Prospectuses dated May 1, 2010 for Protective Access XL Protective Rewards Elite Protective Rewards II Protective Values Protective Values Advantage Protective Values Access Issued By Protective Life Insurance Company Protective Variable Annuity Separate Account Protective Access XL NY Protective Rewards Elite NY Protective Rewards II NY Issued By Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information in your variable annuity prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. Protective Life will no longer require proof of age before you begin SecurePay Withdrawals. Accordingly, in the section of your Prospectus entitled “Beginning Your SecurePay Withdrawals”, the last sentence of the second bullet point should be deleted. The bullet should now read as follows: • The Benefit Election Date may not be earlier than the date the Covered Person (or the younger Covered Person if a Joint Life Coverage option is selected) reaches age 59 ½ or older.
